Citation Nr: 1730983	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-30 939 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hairy cell leukemia claimed as due to Mustard Gas exposure, on the basis of substitution.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran's widow, and widow's physician


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946. He died in May 2013, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board previously remanded this case in June and September 2015. 

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a video hearing in April 2017.


FINDINGS OF FACT

1. The evidence is at least in equipoise that the Veteran was exposed to mustard gas via a full-body chamber while in service.

2. The Veteran developed hairy cell leukemia, an acute lymphocytic leukemia; this disease is presumptively linked to full body exposure while in service.




CONCLUSION OF LAW

The Veteran's leukemia is presumed to have incurred in service. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (b); 38 C.F.R. § 3.102, 3.159, 3.303, 3.316(a) (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the basis of substitution, the Appellant contends that her husband, now deceased, is entitled to service connection for hairy cell leukemia. For the reasons below, the Board finds service connection warranted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. For certain chronic disorders, such as diabetes mellitus and malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite. Veterans who underwent full-body exposure to a vesicant agent, include those exposed during field or chamber testing. VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.F.20.c. The determination of whether or not a veteran was actually exposed to the specified vesicant agents is a question of fact for the Board to determine after full development of the facts, including an evaluation of the credibility of the veteran's statements in light of all the evidence in the file. See Pearlman v. West, 11 Vet. App. 443 (1998).

Full body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition. 38 C.F.R. § 3.316 (a)(3).

A review of the Veteran's file reveals that he volunteered for wartime research testing during World War II. A document in the Veteran's personnel file demonstrates that he was exposed to mustard gas in a full-body chamber during that research testing. In 2001, as documented in the Veteran's medical records, he was diagnosed with hairy cell leukemia, an acute lymphocytic leukemia, and died from this disease in 2013. Additional evidence was also supplied during the hearing before the undersigned that supports the Board's findings. Weighing the evidence in a manner most favorable to the claimant, the Board finds the Veteran falls under the 38 C.F.R. § 3.316 (a)(3) presumption, and, as such, is entitled to service connection for an acute lymphocytic leukemia.


ORDER

Service connection for hairy cell leukemia is established.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


